Citation Nr: 1733458	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 and July 2016.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2016 Board remand noted: 

[The AOJ] did not appear to consider [38 C.F.R. § 3.304(f)(3)] in the remand upon readjudicating the claim.  Although the most recent VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, he did diagnose other non-specified trauma or stressor-related disorder.  Moreover, the record does contain diagnoses of PTSD in VA treatment records.  Accordingly, readjudication by the AOJ that takes into consideration [38 C.F.R. § 3.304(f)(3)] is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Remand instructions stated that the AOJ must "specifically include consideration of 38 C.F.R. § 3.304(f)(3)."  The January 2017 SSOC prepared by the AOJ denied the claim for service connection for an acquired psychiatric disorder.  The SSOC contains no consideration of § 3.304(f)(3) in either the "Reasons and Bases" section, which is blank, nor in the "pertinent laws; regulations; rating schedule provisions" which does not cite § 3.304(f)(3).  In short, there is no evidence of record that 38 C.F.R. § 3.304(f)(3) was adddressed by the AOJ.

Additionally, the Veteran was diagnosed, in a March 2014 VA medical opinion with an "other specified trauma and stressor-related disorder."  Although the VA examiner provided a negative nexus opinion between this disorder and service, the examiner stated that "[i]t is beyond the examiner's area of expertise as a psychologist to state whether" the trauma and stress disorder is caused by any aspect of service and also stated that the "Veteran's trauma is related to the Veteran's fear of hostile military or terrorist activity."  An examiner should clarify if a non-PTSD "trauma and stressor-related disorder" is caused by service.

Finally, the examiner stated that the Veteran did not have PTSD at the time of the examination.  However, the examiner indicated that the Veteran may have had PTSD at some point during the course of the appeal.  For example, the examiner stated that the Veteran did not have PTSD "today" and the examiner noted that VA treatment records showed a diagnosis of, and treatment for, PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion or, if found necessary, an additional examination.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The file must be made available to the examiner for review.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorders, including both (a) a trauma and stress disorder and (b) PTSD were caused or aggravated by service or is/are related to any in-service disease, event, or injury

If the examiner finds that the Veteran does not currently have PTSD or a trauma and stress disorder, the examiner should state whether the Veteran's symptoms have satisfied the applicable diagnostic criteria at any point during the appeal.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.  A rationale for all opinions expressed must be provided.

2.  Undertake any additional development necessary.  The AOJ should readjudicate the claim on appeal, including consideration of 38 C.F.R. § 3.304(f)(3).  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

